Citation Nr: 0908742	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-02 318	)	DATE
	)
	)

	On appeal from the	
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from February 
1979 to June 1987.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
testified at a RO hearing in April 2007; a transcript is of 
record.  This matter was remanded in August 2008.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Low back disability was not manifested during the Veteran's 
active duty service or for several years after service, nor 
is low back disability otherwise related to the Veteran's 
active duty service.


CONCLUSION OF LAW

Low back disability was not incurred or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the Veteran in a VCAA letter issued in August 2005.  
The letter predated the February 2006 rating decision.  See 
id.  Subsequent to the August 2008 Remand, the Veteran was 
issued another VCAA letter in October 2008.  Collectively, 
the VCAA letters notified the Veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The August 2005 and October 2008 letters have clearly advised 
the Veteran of the evidence necessary to substantiate his 
claim. 

In the October 2008 VCAA letter, the Veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the Veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service VA and 
private medical records.  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a report of a 
VA examination performed in November 2008.  The examination 
report obtained is thorough and contains sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records contain a March 1979 clinical entry 
from the Medical Processing Division at Lackland Air Force 
Base which consists of a stamp stating the following:  

BASIC TRAINEE BEING REFERRED TO SICKCALL FOR 
HISTORY OR VISUAL EXAMINATION.  (If the problem 
involves the BACK, EXTREMITIES NECK please indicate 
the capacity for the performance of the X-Factor 
Test.)  

An examiner noted in handwriting that the Veteran underwent a 
hearing consultation.  While a portion of the stamp is 
missing, the above contains a reasonable interpretation of 
the missing words.

An October 1982 Report of Medical History completed by the 
Veteran for purposes of 'Annual Flight' reflects that he 
checked the 'No' box for 'recurrent back pain.'  A February 
1987 Report of Medical History completed by the Veteran for 
separation purposes reflects that he checked the 'No' box for 
'recurrent back pain.'  He also noted that he was taking no 
medication and was in "good health."  A February 1987 
examination performed for separation purposes reflects that 
his 'spine, other musculoskeletal' was clinically evaluated 
as normal.  

An August 1989 VA examination report conducted to assess any 
ear or hearing problems, also reflects that his joints of the 
extremities revealed no deformities, soft tissue swelling, 
redness, or increased heat.  There was normal posture.  There 
was no malalignment of the axial skeleton.  

An October 1999 private medical record reflects that the 
Veteran complained of an approximately five day history of a 
lower back ache with high fevers.  An MRI showed mild 
degenerative changes at L5-S1 vertebral joint, and some mild 
posterior bulging on the annulus of L5-S1 disc.  He was 
hospitalized with a diagnosis of pyelonephritis.  Another 
October 1999 private medical record reflects that his 
complaints of low back pain were described more as muscle 
spasms, and he denied any history of trauma.  A January 2000 
private medical record reflects the Veteran's report that he 
developed back pain associated with glomerulonephritis in 
October 1999.  

A private medical record dated in June 2006 reflects 
complaints of chronic back pain for one day.  He complained 
of pain when lifting, turning or bending, and stated this 
occurred while working.  He reported a history of prior back 
pain episodes and intervertebral disc disease.

At the April 2007 RO hearing, the Veteran testified that 
during service he was a supply clerk, and his job entailed 
lifting, forklift operator, bending, pulling, and pushing.  
He reported that during service he had some back problems but 
they did not become noticeable until he quit playing 
basketball.  He began to notice difficulty bending and 
getting back up.  He reported that he took a flight physical 
in 1982 at Travis Air Force Base and discovered that he had a 
bulge in his lower back.  He stated that due to such bulge he 
was disqualified from cross training.  He testified that he 
initially filed a claim of service connection for his back 
disability in 1989.  

An October 2007 clinical entry from a VA physician reflects 
that the Veteran is a patient at the Loma Linda VAMC, that 
his military records have been briefly reviewed, and that his 
chronic low back pains and plantar fasciitis are at least as 
likely as not related to his military service.

In November 2008, the Veteran underwent a VA examination.  
The examiner noted review of the claims folder, to include 
service treatment records.  The Veteran reported that he 
injured his back in service, but could not relate a specific 
event.  He reported that he was denied a promotion secondary 
to a diagnosis of "bulging disks" in 1982.  The examiner 
diagnosed degenerative disc disease lumbar spine.  The 
examiner noted that there is no evidence of spinal injury in 
service, and was unable to locate the reporting "disk 
bulge" from 1982.  The examiner could not resolve the issue 
without resorting to mere speculation.  The Veteran's 
reported injury was not documented in the claims folder, and 
the examiner could not relate his current diagnosis of 
degenerative disc disease of the lumbar spine to his military 
service without speculating as the examiner did not have 
documented evidence of an injury and could not distinguish 
from this stated injury and normal degenerative spinal 
processes in a 50 year old man.

Upon review of the entire evidence of record, to include the 
Veteran's hearing testimony and medical evidence, the Board 
has determined that service connection is not warranted for 
low back disability.  

The Veteran has claimed that he was diagnosed with a disc 
bulge during service in 1982; however, service medical 
records are devoid of any complaints or diagnoses related to 
the back.  The Veteran has specifically referenced the March 
1979 clinical entry which he contends reflects a back defect.  
The boilerplate stamp merely states that if a back problem is 
detected, then the capacity for the performance of the X- 
Factor test should be indicated.  Such entry, however, does 
not reflect that a back problem was detected at that time, 
nor that he was even examined for a back injury.  It is clear 
that such reference to the clinic was pertaining to a hearing 
consultation as evidenced by the handwritten notation.  Such 
conclusion is also supported by the fact that service 
treatment records are replete with problems associated with 
his ears and hearing loss, and examination and treatment 
thereto.  

With regard to his claim that a bulge was detected in 1982 
and he was disqualified from cross training, the evidence of 
record does not support such assertion.  As detailed, both an 
October 1982 and February 1987 Report of Medical History 
reflects the Veteran's report that he was not suffering from 
'recurrent back pain.'  Likewise, the February 1987 
separation examination reflects that his spine was clinically 
evaluated as normal.  There is no medical report reflecting 
any problems associated with his back, or that he was 
disqualified from a position due to a back disability.  

The Veteran has testified that he claimed entitlement to 
service connection for a low back disability in 1989; 
however, in fact he claimed entitlement to service connection 
for hearing loss at that time.  At an August 1989 VA 
examination, he reported that his hearing loss was first 
discovered in 1982 after a routine audiometric study at 
Travis Air Force Base, an examination that was performed to 
cross train into the load master career field.  

From a reading of the report of the Veteran at the August 
1989 VA examination with regard to his claimed hearing loss, 
and his April 2007 hearing testimony, it appears the Veteran 
may be confusing the date of onset of his claimed 
disabilities.  It is clear that the Veteran had hearing loss 
during service, and that he claimed such disability in August 
1989.  Service connection is in effect for hearing loss left 
ear.  While he claims that he was disqualified from cross 
training in 1982 due to a bulge in his back, based on his 
contentions at the August 1989 VA examination, it appears any 
such disqualification may have been due to hearing loss.  

As detailed, service treatment records are completely devoid 
of any complaints or diagnoses related to the back, and the 
August 1989 VA examination does not reflect any complaints 
and contains normal findings related to the back.  It was not 
until October 1999, over 12 years after separation from 
service, that the medical evidence contains any complaints 
related to the back, and a diagnosis of degenerative disc 
disease.  This period without treatment after service is 
evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).  Moreover, the 
veteran did not file a claim of service connection for low 
back disability until June 2005, approximately 18 years after 
separation from service.

The Board acknowledges the October 2007 opinion from a VA 
physician that the Veteran's chronic low back pains are due 
to service.  The VA physician, however, failed to provide any 
rationale for such opinion.  In assessing evidence such as 
medical opinions, the failure of the physician to provide a 
basis for his opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. 444, 448-9 (2000).  An opinion that does not contain 
a rationale i.e. the examiner merely states his conclusion, 
but does not state why he reached this conclusion lacks 
probative value.  See id.  Thus, while the VA physician noted 
a brief review of military records, it is not clear the basis 
for the opinion that the Veteran's chronic low back pains are 
due to service, especially in light of the fact that, as 
discussed hereinabove, military records do not reflect any 
complaints or diagnoses related to the back.  

Upon review of the claims folder, to include service 
treatment records, the November 2008 VA examiner was unable 
to find evidence of a spinal injury in service, to include 
the claimed "disk bulge."  The examiner could not relate 
the Veteran's current degenerative disc disease to service 
without speculating as there was no documented injury and 
this could not be distinguished from the stated injury and 
the normal degenerative spinal processes.  

The Board is unable to find any persuasive evidence in 
support of the claim that the Veteran's claimed low back 
disability is related to service.  The Board has considered 
the lay testimony provided by the Veteran with regard to his 
claimed back problems; however, as discussed hereinabove such 
contentions are not supported by the evidence of record.  
Likewise, as a layperson, the Veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As noted above, the lack 
of continuity of treatment may bear in a merits determination 
on the credibility of the evidence of continuity of symptoms 
by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 
(1997).  There is otherwise no medical evidence to support a 
causal relationship between his low back disability and his 
period of active service.  

The Veteran has also claimed low back disability as due to or 
aggravated by his plantar fasciitis.  However, by rating 
decision in May 2008, the  RO found that service connection 
is not warranted for plantar fasciitis.  Therefore, service 
connection for low back disability as secondary to plantar 
fasciitis is also not warranted.  See 38 C.F.R. § 3.310. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for low back disability.  Consequently, the benefit-of-the-
doubt-rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


